On .Rehearing.
This cause was submitted at the January term, 1894, and the foregoing opinion was handed down at the spring special term, 1894, and a shearing was then awarded, since which time no additional brief or argument has been submitted by the defendants in error. A brief, however, has been filed by the plaintiff in error; and although I have carefully gone over the case and the authorities cited, and to which I have had access, I see no cause to alter my opinion. The true rule as it appears to me is stated in Bank v. Taylor, 7 Bosw. 466, where it is held that “there is no rule requiring that the indorser residing in the same town as the acceptor shall be notified the next day after the presentment, where the banker at whose instance the bill is protested, and to whom notices of protest are sent, does not reside in said town. It is enough to charge him that the true owner mails *505notice to liim by the first mail of the day next after that on which he in due course receives notice of dishonor, such owner and indorser residing in different towns.” That case was taken to the Court of Appeals of New York, and the report of the result is found in 34 N. Y. 128, where it is held: ‘•'The whole duty of the holder of a protested bill is discharged by notice to his immediate indorser, and- all parties to the bill or note will be charged if they receive notice in due course from their immediate subsequent indorsers. When the collecting agent of the holder resides in the same city with one of the in-dorsers of the bill, it does not modify the rule as above stated.” In the case of Bowling v. Harrison, 6 How. 248, if the Planters’ Bank of Vicksburg had sent notice of protest to Bowling, who resided in Maryland, which it had a perfect right to do, it would then have done all that was required of it to hold Bowling and relieve itself from responsibility, and then Bowling would have had a perfect right to send notice through the mail to Harrison at Vicksburg; but the bank having elected to serve the notice directly upon Harrison, the indorser, who resided in the same city, service had to be made personally. My conclusion is that the judgment of the Circuit Court must be reversed so far as it exonerates said Harvey and Vinson from liability as indorsers upon said note; the verdict, of the jury must be set aside so far as it finds for the defendants T. H. Harvey and Z. T. Vinson. A new trial is awarded as to them, and the cause is remanded to the Circuit Court of Cabell county, for further proceedings to be had therein, with costs to the plaintiff in error.
Bkannon, Judge :
On first impression I was of opinion last term that the judgment discharging Harvey and Vinson was right, but further reflection and examination have brought me to the same conclusion announced by Judge English.
Point 13 of the Syllabus in Insurance Co. v. Wilson, 29 W. Va. 528 (2 S. E. Rep. 888), correctly states the rule *506as it was! before section 8, chapter 99, Code, was amended by? chapter 4, Acts 1891, so as to' read as found in the edition of 1891 of our Code. Said point says: “Where the indorser resides in the same city or town where the demand Of payment is made, the notice to the indorser must be personal, or' left at his dwelling house or place of business.” But which indorser ‘ is here meant? Does it mean that if any one of several indorsers, immediate or remote, lives in the town where the demand of payment is-made, he must be given personal notice? Or does-it only mean that, if the immediate indorser live there, he must have personal notice? That depends on whether the collecting bank muse notify all or only its immediate in-dorser. Some banks notify all; some, only the party sending the note. 1 Daniel, Neg. Inst. § 331. Some authorities-hold that the collecting bank must notify all indorsers, so as to hold all bound; some other authorities hold that notice-given by the collecting bank to its principal in time to enable him to give reasonable notice to those to whom he intends to look is sufficient, the bank being regarded as the-real holder so far as giving and receiving notice is concerned. Id.; note in Allen v. Bank, 34 Am. Dec. 311. I think that the bank, to discharge itself from liability, need only give timely notice to its indorser, and that if that in-dorser give, within the time allowed by law, notice to the-prior indorser, he is bound. Judge Moncure properly says: “While, on the one hand, it has been long and well settled that, if the parties no give and receive notice reside in different places, the notice may be sent by mail. So, on tlip other, it seems to be well settled, at least as a general rule, that, if they reside in the same place, the notice must be personal.” Boyd’s Adm’r v. City Sav. Bank, 15 Gratt. 505. Who are the parties to give and receive notice? is the ques-iion. I have with some hesitation concluded that, to start out, the collecting bank is a holder for this purpose. It gives notice to him who indorsed the note to it. If that in-dorser live in the same town with the bank, the notice must be personal; if he docs not live there, notice may be sent by mail; and, though a remote indorser may live in the place-*507where the bank is, that does not require the bank to give him notice, personal or otherwise. Bank v. Taylor, 34 N. Y. 128. If it does give notice to him it ought to be personal. Ramson v. Mack, 38 Am. Dec. 610. This is because the law only required the bank to give notice to its indorser. When the bank gives its immediate indorser notice, he has a certain time to give notice to the party who indorsed the note to him, by personal service, if living in the same town, or, if not, he may use the mail. So on through the line of in-dorsement. Thus, the place of common residence shifts with each indorsement. One who is an indorser to another is the person to receive notice, and the other is the one to give notice; and in the next step he who received this notice becomes the one who is to give notice to some one who indorsed it to him.
In this case the Bank of Huntington was holder, and gaye notice to the Catlettsburg bank by mail, as it resided in another town. And the Catlettsburg bank must give notice to Crum by personal service, if living in Catlettsburg, otherwise by mail; and so on through the line of indorsements. Any one in the line has right, being a holder entitled to look to all precedent indorsers, to give notice to all of them, giving personal notice or by mail, according as they live in the same town or not. Whether personal notice or by mail shall be given is according to whether the particular party required to give notice lives in the same town with the one to whom the notice is to be given. If he undertakes to notify all, he must conform to this. The law says that he who is to give notice must give personal notice to a person residing in the same town with him. That does not mean some one living in the same town who is an indorser, but not indorser to the person giving notice. If that indorser is not notified according to law, he is released, and therefore any holder ought to have a right to notify all prior indorsers, by notice proper, according as it is between him and them; but if he notifies only his indorser, trusting that his in-dorser will notify his own indorser so as to hold him, he need not give personal service to any one but his own in-dorser living in his own town; and having done this, if his *508indorser gives notice, proper as between himself and his immediate indorser, the latter is bound to any holder subsequent. It is only a question of notice of a fact — that is, non-payment; and, come from whom it may, unless a stranger, it is enough. See Bank v. Taylor, 34 N. Y. 128.
If the above be true, if A. make a note to B., resident at Charleston, payable at a Charleston bank, and B. indorse to C., of New York, and C. indorse it to D., of Melbourne, and D. sent it to the Charleston bank for collection, notice of dishonor need not be given to B., though living at Charleston, but. to I)., of Melbourne; and if he, in due time after receiving notice, send notice by mail to C. at New York, and then C., in due time send notice to B., at Charleston, by mail, B. will be bound, though he get notice months after non-payment. This consideration largely induced me to the first opinion entertained — that personal notice from the bank, or its agent, the notary, must be given at once to B., becausé living at Charleston; but it seems that, while it may be so, it need not. The many cases relating to this subject are calculated to confuse and mislead, especially the generality of the language that, when the indorser lives in the same town, he must have personal notice. The change by the act of 1891, dispensing with the necessity of personal notice of non-payment, renders the matter of little importance, save as to cases before its passage.